Title: From Thomas Jefferson to William Harris Crawford, 20 April 1824
From: Jefferson, Thomas
To: Crawford, William Harris


                        Dear Sir
                        
                            Monto
                            Apr.
                        
                    Apprehending that a mr Furst is making a heavy claim on the treasury under a pretended engagemt of him as Die-sinker to the mint by mr Appleton of Leghorn in 1807. I take the liberty of inclosing you a copy of my answer given him this day to a letter appealing to me for testimony. mr A’s letter therein mentioned will be at your service whenever called for.I enquire always with anxiety of the state of your health, and am concerned to learn that your convalescence is more slow than I had wished and hoped. with sincere prayers for it’s progress accept assurances of my friendly attachment & high respect.
                        Th:J.
                    